FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2010 Commission File Number 001-10805 ROGERS COMMUNICATIONS INC. (Translation of registrant’s name into English) 333 Bloor Street East 10th Floor Toronto, Ontario M4W 1G9 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form20 Fo Form40 Fþ Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Yeso Noþ Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Yeso Noþ Indicate by check mark whether by furnishing the information contained in this Form, the registrantis also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Noþ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. The following documents are attached as exhibits hereto and are incorporated herein by reference:(i)Agency Agreement, dated August 11, 2010, among Rogers Communications Inc. (the “Company”) and the several agents named in Schedule II thereto; and (ii)Fourth Supplemental Indenture, dated as of August 25, 2010, relating to the Company’s 6.11% Senior Notes due 2040, among the Company, as issuer, Rogers Communications Partnership (“RCP”), as guarantor, and CIBC Mellon Trust Company, as trustee (the “Trustee”). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROGERS COMMUNICATIONS INC. By: /s/ Graeme H. McPhail Name: Graeme H. McPhail Title: Vice President, Associate General Counsel Date: August 31, 2010 Exhibit Index Exhibit Number Description of Document Agency Agreement, dated August 11, 2010, among the Company and the several agents named in Schedule II thereto. Fourth Supplemental Indenture, dated August 25, 2010, among the Company, RCP and the Trustee.
